UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-6931


ELEVATION A. CLARK,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:17-cv-00366-AWA-RJK)


Submitted: November 29, 2018                                 Decided: December 4, 2018


Before DUNCAN and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Elevation A. Clark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elevation A. Clark seeks to appeal the district court’s order granting Respondent’s

motion to dismiss his 28 U.S.C. § 2254 (2012) petition. * The district court referred this

case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate

judge recommended granting Respondent’s motion to dismiss and advised Clark that

failure to file timely objections to this recommendation could waive appellate review of a

district court order based upon the recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Clark

has waived appellate review by failing to file objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the appeal.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED


       *
         Although the district court received Clark’s notice of appeal outside the 30-day
appeal period, Fed. R. App. P. 4(a)(1)(A), we assume, for purposes of this appeal, that the
date appearing on the notice was the earliest date Clark could have delivered it to prison
officials for mailing, Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).
The district court entered judgment on May 21, 2018, and Clark dated his notice of
appeal June 20, 2018. Accordingly, we conclude that the appeal is timely.


                                            2